Not for Publication in West’s Federal Reporter

           United States Court of Appeals
                       For the First Circuit

No. 08-1517
                          MÁXIMA D. MARRERO,

                        Plaintiff, Appellant,

                                     v.

RAFAEL D. ARAGUNDE, in his personal capacity and as Secretary of
    Puerto Rico Department of Education, WALDO TORRES, in his
   personal capacity and as Under Secretary, JENNIFER GLEASON-
    ALTIERI, in her personal capacity and as Director of Legal
    Affairs, LIZZETTE PILICH, in her personal capacity and as
Assistant Secretary for Human Resources, JOHN DOE, and JANE DOE,

                       Defendants, Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay A. García-Gregory, U.S. District Judge]


                               Before
                  Torruella, Selya, and Tashima,*
                       Senior Circuit Judge.



     John Ward-Llambías, on brief for appellant.
     Rosa Elena Pérez-Agosto, Assistant Solicitor General, Irene
S. Soroeta Kodesh, Solicitor General of Puerto Rico, on brief for
appellees.

                            August 27, 2009




     *
           Of the Ninth Circuit, sitting by designation.
            TASHIMA, Senior Circuit Judge.                Plaintiff Maxima D.

Marrero    (“Marrero”)    sued        various    Puerto   Rico    Department    of

Education   (“Department”)       officials       (collectively        “Defendants”)

pursuant to 42 U.S.C. § 1983, alleging that they retaliated against

her on the basis of her political beliefs in violation of the First

and Fourteenth Amendments.         The district court granted Defendants’

motion to dismiss, concluding that a forum selection clause in a

prior Settlement Agreement between Marrero and the Department

required    that    her   claims       be   litigated     in    the   Puerto   Rico

Commonwealth courts.      Marrero timely appealed.

            We have jurisdiction pursuant to 28 U.S.C. § 1291, and

affirm.

                                 I.    Background

            Marrero has worked at the Department for more than twenty

years, most recently as the Director of the Office of Rules and

Regulations.    She is an active member of the New Progressive Party

(“NPP”).    In the course of her tenure, the Department’s leadership

shifted from NPP members to members of the Popular Democratic Party

(“PDP”).    Marrero contends that Defendants are all members of the

PDP.

            In 2004, Cesar A. Rey Hernandez, then Secretary of the

Department,        recommended         Marrero     for      a     promotion     (a

“reclassification” in the Department’s parlance). She alleges that

Rey’s staff failed to take any action on the recommendation.


                                        - 2 -
               On December 7, 2004, Marrero filed an administrative

appeal before the Public Service Human Resources Appeals Commission

(“Commission”),          alleging    that    the     Department         was   unlawfully

refusing to promote her.            On March 2, 2005, the Commission issued

a resolution approving a binding Settlement Agreement (“Agreement”)

between Marrero and the Department.                The Agreement stipulated that

the Department had discriminated against Marrero, and provided that

it would promote her within fifteen days.                   Marrero, for her part,

agreed to waive all claims against the Department and its officers

that       could   arise    from   facts    related    to    the    Agreement.         The

Agreement also provides that if any Department officials failed to

comply with its terms, “it will be deemed an admission of a civil

rights       violation,      and    the    case    will     be    submitted      to    the

jurisdiction        of     the   Superior    Court,    San       Juan    Part”   for    an

assessment of damages.

               On January 17, 2007, Marrero sued the Department in the

Superior Court of San Juan. In her complaint, Marrero alleged that

Department officials had breached the Agreement, mistreated and

humiliated her, and deprived her of the resources necessary to

fulfill the responsibilities of her position.1

               Approximately six months later, Marrero filed the present

action in federal district court.                  Her federal complaint alleges


       1
          According to Defendants, the case was dismissed for lack
of proper service, and is now pending certiorari review before the
Puerto Rico Supreme Court.

                                           - 3 -
violations of her First and Fourteenth Amendment rights and seeks

damages as well as declaratory and injunctive relief. She contends

that Department officials refused to promote her, mistreated and

humiliated her, subjected her to irregular disciplinary actions,

and deprived her of the resources and personnel necessary to

fulfill the duties of her position.   Department officials took all

of the above retaliatory actions, Marrero alleges, because of her

NPP affiliation.

          Defendants filed a series of motions to dismiss, or in

the alternative, to stay the case.    They contended that: (1) the

Agreement’s forum selection clause required Marrero to litigate her

claims in the Puerto Rico Commonwealth courts; (2) the statute of

limitations had run on her political discrimination claims; (3) the

court should abstain under the Colorado River abstention doctrine,

see Colo. River Water Conservation Dist. v. United States, 424 U.S.

800, 814-16 (1976) (holding that, in limited circumstances, federal

courts should abstain from deciding a case when there are related

proceedings pending in state court); (4) her claims were barred by

the Eleventh Amendment; and (5) the complaint failed to state a

claim on which relief could be granted.    The district court then

ordered Marrero to show cause why her complaint should not be

dismissed on the basis of the Agreement’s forum selection clause.

After receiving briefing from all parties on the issue, the court




                              - 4 -
granted Defendants’ motion and dismissed the case with prejudice.

Marrero timely appealed.2

                            II.   Discussion

          We review the dismissal of Marrero’s complaint de novo,

assuming the truth of all well-pleaded facts and construing all

reasonable inferences in her favor. Fitzgerald v. Harris, 549 F.3d

46, 52 (1st Cir. 2008).

          In granting the motion to dismiss, the district court

concluded that the claims set forth in Marrero’s complaint all

“stem from the [Department’s] alleged refusal to comply with the

Settlement Agreement,” and thus, the Agreement’s forum selection

clause requires that her claims be litigated in local court.3

          A mandatory forum selection clause carries a “strong

presumption of enforceability.” Rivera v. Centro Medico de Turabo,

Inc., No. 07-2657, 2009 WL 2343132, at *6 (1st Cir. Jul. 31,

2009).4   Federal courts will enforce such clauses “unless the

     2
          Marrero    also    filed   an    untimely   motion    for
reconsideration, which the district court denied. She does not
appeal the denial of the motion for reconsideration, and thus we do
not review it here.
     3
          “[W]hen ‘a complaint’s factual allegations are expressly
linked to – and admittedly dependent upon – a document (the
authenticity of which is not challenged),’ then the court can
review it upon a motion to dismiss.” Alternative Energy, Inc. v.
St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 34 (1st Cir. 2001)
(quoting Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 17
(1st Cir. 1998)).
     4
          Marrero does not challenge the district court’s
conclusion that the Agreement’s forum selection clause is
mandatory, rather than permissive. See Rivera, 2009 WL 2343132, at

                                  - 5 -
resisting party can show ‘that enforcement would be unreasonable

and unjust, or that the clause was invalid for such reasons as

fraud or overreaching . . . [or that] enforcement would contravene

a strong public policy of the forum in which suit is brought,

whether    declared    by   statute    or   by    judicial     decision.’”      Id.

(quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15

(1972)).

            Marrero     does   not    argue      that   the   Agreement’s     forum

selection clause is invalid, or that its enforcement would be

unreasonable.    The crux of her argument on appeal seems to be that

some of the instances of political discrimination described in her

complaint are factually unrelated to the Department’s alleged

failure to comply with the Agreement.                These particular acts of

discrimination, she contends, go beyond the Department’s refusal to

promote her, and thus are not governed by the Agreement and its

forum selection clause.

            Marrero, however, did not raise this argument before the

district court.       Indeed, despite a clear prompt, her response to

the   court’s   order    to    show   cause   does      not   mention   the   forum

selection clause at all, much less comment on its scope. Arguments

not presented to the district court are deemed waived on appeal.

See Cohen v. Gen. Motors Corp. (In re New Motor Vehicles Canadian


*5 (describing the difference between a mandatory and a permissive
forum selection clause). We thus assume, without deciding, that
the district court did not err in deeming the clause mandatory.


                                      - 6 -
Exp. Antitrust Litig.), 533 F.3d 1, 6 (1st Cir. 2008) (pointing out

that “plaintiffs failed to raise this argument before the district

court and thus have waived it” (citing Teamsters Local No. 59 v.

Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992))).

           Because Marrero waived the only argument that she now

tenders in her opening brief on appeal that challenges the basis

for the decision below, we affirm the judgment of the district

court.5   Further, because we decide this case on grounds of waiver,

we take no view as to the correctness of the district court’s

interpretation or application of the Agreement’s forum selection

clause.


           AFFIRMED.




     5
          As noted, the district court’s dismissal was “with
prejudice.” We construe that term as precluding the refiling of
this action (or the same claims) in federal court, but not as a bar
to refiling in the forum specified in the Agreement’s forum
selection clause.

                                - 7 -